                    IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               No. 7:19-cr-00018-D

UNITED STATES OF AMERICA,                              )
                                                       )
      V.                                               )    ORDER
                                                       )
 RICARDO ABDEL,                                        )
                                                       )
               Defendant.                              )


      This matter comes before the Court on the United States of America's Motion

to seal its response with an attached exhibit 3, [D.E. 52-2, 52-8], in opposition to

Defendant's motion for compassionate release. For good cause having been shown,

the United States' motion is GRANTED. The Clerk of Court is DIRECTED to seal

the United States response and attached exhibit 3, [D.E. 52-2, 52-8], in opposition to

Defendant's motion for compassionate release.

      SO ORDERED this .3.Q.. day of _~_'J....,,v:.-...:~._,___ ____,, 2020.




                                               J    SC. DEVER, III
                                               United States District Judge




           Case 7:19-cr-00018-D Document 56 Filed 07/31/20 Page 1 of 1
